Citation Nr: 0615514	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  96-43 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from July 1969 to April 1971.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Chicago, 
Illinois Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2003, the appellant appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.  This case was 
previously before the Board in October 2005 when it referred 
the case to the Armed Forces Institute of Pathology (AFIP) 
for an advisory opinion.  The matter of the appellant's right 
to have her case remanded to the agency of original 
jurisdiction (AOJ) for initial review of the AFIP's opinion 
will be discussed below.


FINDINGS OF FACT

1. The veteran served in Vietnam.

2. The veteran died in October 1995; the immediate cause of 
his death was glioblastoma.

3. Glioblastoma multiforme is reasonably shown to be related 
to the veteran's herbicide exposure in Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.313 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
notice prior to the initial May 1996 rating decision (since 
the VCAA was not in effect at that time), letters from May 
2001, and May, June, and December 2004 explained the evidence 
necessary to substantiate her claim for service connection 
for cause of the veteran's death, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  Additionally, a December 2005 
letter informed the appellant of the AFIP's advisory opinion 
and provided her with 60 days to submit additional evidence.  
While she did not receive complete notice regarding effective 
dates as outlined by the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), since this decision grants what the appellant 
seeks, she is not prejudiced by the decision.  Furthermore, 
it would be unconscionable to delay the favorable decision 
being made herein to ensure technical compliance with 
effective date notice provisions.  She is not prejudiced by 
any defect in notice as she has had full opportunity to 
supplement the record and participate in the adjudicatory 
process.  Finally, it is not alleged that notice in this case 
was less than adequate.  

The appellant submitted additional evidence in March 2006 and 
requested AOJ review of this evidence.  However, as the 
decision below constitutes a full grant of the appellant's 
claim, she is not prejudiced by the Board proceeding with a 
review of her claim.

B.	Factual Background

The veteran's DD 214 reflects that he served in Vietnam from 
June 1970 to April 1971.

An administrative memorandum by the RO in May 2001 reports 
that the National Personnel Records Center (NPRC) informed it 
that while a thorough search for the veteran's service 
medical records (SMRs) had been conducted at their facility, 
they were unable to locate them.  The RO concluded that the 
veteran's SMRs were unavailable.  

A January 1985 letter from the VA informed the veteran that 
results from all laboratory tests taken at an October 1984 
Agent Orange screening examination were within normal limits.  
The letter did not state what tests were completed.

An August 1994 surgical pathology report from the Michael 
Reese Hospital and Medical Center reflects that brain tumor 
biopsies revealed small fragments of glioblastoma multiforme.
An August 1995 letter from the appellant to Dr. N. V. details 
the course of the veteran's brain cancer treatment prior to 
his death.  The veteran was diagnosed with a glioblastoma 
multiforme in approximately August 1994.  Subsequent to his 
diagnosis, he underwent a craniotomy and then radiation 
therapy, which halted the growth of the tumor for a short 
time.  After a January 1995 MRI revealed his tumor had grown, 
he underwent Gamma Knife radiation.  An April 1995 MRI 
revealed his tumor had increased in size again and that he 
had significant edema on the left side of his brain.  At that 
time, his speech became very impaired and he was unable to 
read or write.  Chemotherapy was halted in May 1995 and a de-
bulking procedure was performed in hopes the edema would 
decrease, so he could undergo Gamma Knife radiation again.  
The edema never decreased and, at the time of the appellant's 
letter, his doctors had recently informed them there was no 
more treatment they could successfully pursue for him.

As noted previously, the veteran died in October 1995.  He 
was 45 years old at the time of his death.  His death 
certificate lists the immediate cause of death as 
glioblastoma and the significant condition contributing to 
death as cerebral edema.  Service connection was not in 
effect for any disability at the time of death.  

The appellant filed an application for VA death benefits in 
April 1996, alleging that the aggressive glioblastoma that 
took the veteran's life developed as a consequence of his 
exposure to herbicides (Agent Orange) in Vietnam.  

In June 1997, the appellant submitted two items of scientific 
literature: A Draft Review of an August 1994 EPA Health 
Assessment and a section from CANCER, Principles & Practice 
of Oncology, 5th Edition, Volume 2, regarding Neoplasms of 
the Central Nervous System.  The latter text contained the 
statement that "[a] higher than expected increase in the 
incidence of brain tumors has been observed as a result of 
purported exposure to pesticides, herbicides, and 
fertilizers,..."  Musicco M. Filippini G, et al., Gliomas 
and (occupational) exposure to carcinogens: Case-control 
study, AM J. EPIDEMIOL 1982; 116:782.
At the November 2003 hearing, the appellant testified that 
prior to the veteran's diagnosis with glioblastoma 
multiforme, he had always feared and worried that his 
exposure to Agent Orange in Vietnam would cause him or his 
three children to have health problems.  She noted he did not 
have a family history of brain cancer, had never used a cell 
phone, and had never lived near high tension wires.  She 
stated he was a white collar worker in a school system and 
never worked in an industry where he would have been exposed 
to chemicals.  The veteran suffered from persistent headaches 
for at least as long as she had known him (fifteen years).  

In October 2005, the Board referred the case for an AFIP 
advisory opinion requesting responses to two questions:  1) 
Based on the assembled clinical evidence what is the 
likelihood (i.e. very likely, as likely as not, or unlikely) 
that the veteran's malignant brain tumor which was diagnosed 
in mid-1994 had its initial onset between July 23, 1969 and 
April 24, 1972?; and 2)  What is the likelihood (very likely, 
as likely as not, or unlikely) that the veteran's malignant 
brain tumor was caused by his exposure to herbicides, 
including Agent Orange, while he was on military duty in 
Vietnam?  

In November 2005, AFIP specialists reviewed the slides of the 
veteran's tumor and found that its features were consistent 
with a glioblastoma multiforme (astrocytoma grade IV).  In 
answering the Board's first question, the AFIP specialists 
laid out the uncertainties surrounding the determination of 
initiating events for glioblastoma multiforme:

As stated in Veterans and Agent Orange: Update 
2004, "The causes of most cancers of the brain 
and nervous system are not known". . . .  The 
only environmental factor "unequivocally 
associated with an increased risk of brain 
tumors" is therapeutic X-irradiation. . . . In 
children who received prophylactic CNS 
irradiation for acute lymphoblastic leukemia, 
brain tumors (including gliomas) presented as 
early as 7-9 years after irradiation.  
Occupational exposure to vinyl chloride may carry 
a weakly enhanced risk of developing brain tumors 
(mostly glioblastomas) reportedly after an 
exposure period averaging 21 years.  

The specialists noted that the question of when glioblastoma 
multiforme might have begun was difficult to answer since 
"the time period from normalcy to the development of a low 
grade lesion or to a 'primary' glioblastoma is generally not 
known" and since "it is currently not possible in most 
cases to ascribe an initiating event to the subsequent 
development of a primary brain tumor."  The specialists 
concluded that "[a]ssessing the likelihood of the initial 
onset being during the timeframe specified from the 
information provided is speculation.  While it is possible, 
we do not consider it 'very likely'".  

The AFIP specialists did not specifically respond to the 
second question as it related to the facts of the veteran's 
case, but noted that the EPA study of record was a draft 
review that was over ten years old, was not to be cited or 
quoted (since it was a draft), and was merely a review of 
scientific literature, much of which was reviewed in the more 
recently updated Veterans and Agent Orange report.  
Additionally, the study documented in the Neoplasms of the 
Central Nervous System section of the CANCER textbook was 
based on a small group of 51 cases which grouped all gliomas 
together.  Accordingly, the specialists concluded that it was 
unclear from that study whether the reported risk associated 
with the occupation of farming was specifically for 
glioblastoma.  They noted the Institute of Medicine's 
conclusion, from the Veterans and Agent Orange report, that 
"there is limited or suggestive evidence of no association 
for exposure to the compounds of interest and brain or 
central nervous system cancer."  Finally, the specialists 
noted that a 1989 AFIP publication reported no significant 
increase in brain tumors among Vietnam veterans versus non-
Vietnam veterans; however, this study was based on very few 
cases.

In March 2006, the appellant submitted several Board 
decisions in which service connection for cause of veterans' 
deaths had been granted based on medical opinions concluding 
that it was "as likely as not" and "quite possible" that 
the veterans' glioblastomas (or astrocytomas) resulted from 
their exposures to herbicides.  She also submitted documents 
from another veteran's wife's claim for service connection 
for the cause of death of her husband: a letter that listed 
several research studies linking glioblastoma to herbicide 
exposure; a hearing transcript outlining the facts and 
studies pertinent to her case; and the February 2004 Oakland, 
California RO decision that granted her claim for service 
connection for the cause of her husband's death, concluding 
that glioblastoma was related to his herbicide exposure.

C.	Legal Criteria

As the veteran's service records were unavailable, VA has a 
heightened duty to assist the appellant in developing her 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
duty includes a heightened obligation on the Board's part to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection for a brain tumor, such as glioblastoma 
multiforme, may be established on a presumptive basis if such 
disease is shown to have been manifested to a compensable 
degree within one year following the veteran's discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

The appellant's claim seeking service connection for the 
veteran's cause of death is based on a theory of entitlement 
that the glioblastoma that caused his death was due to 
herbicide exposure in Vietnam.  Brain tumors (glioblastomas) 
are not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.

The appellant may still establish service connection for the 
veteran's cause of death by competent and probative evidence 
showing that such disease is somehow related to service 
(including to Agent Orange exposure therein).  See Combee, 
supra.  

In hopes of clarifying whether the veteran's glioblastoma 
resulted from his herbicide exposure in Vietnam, the Board 
referred the case to the AFIP for an advisory opinion.  The 
AFIP's conclusion was that it was possible, but not very 
likely that the veteran's glioblastoma multiforme occurred 
during service or within the one year presumptive period 
after his service.  By the AFIP's own admission, this 
conclusion was based on a number of uncertainties about 
glioblastoma multiforme, including what initiating events 
cause the disease and how long it takes to "go from normalcy 
to the development of a low grade lesion or to a de novo 
'primary' glioblastoma."  Additionally, the AFIP did not 
provide a conclusion as to the likelihood that herbicide 
exposure caused this veteran's glioblastoma, but instead 
explained general research about the disease and its link to 
herbicides, reiterating the Veterans and Agent Orange report 
findings that there was "limited or suggestive evidence of 
no association for exposure to the compounds of interest and 
brain or central nervous system cancer."  

In rebuttal to the AFIP's opinion, the appellant submitted 
Board and RO decisions that granted service connection for 
the cause of veterans' deaths based on medical opinions that 
it was "as likely as not" and "quite possible" that 
glioblastoma (or astrocytoma) resulted from exposure to 
herbicides.  The Board has reviewed the medical opinions in 
those decisions in conjunction with this claim.  The Board 
recognizes that 38 C.F.R. § 20.1303 instructs that previously 
issued Board decisions are not precedent; however, the rule 
also states that Board decisions "can be considered in a 
case to the extent that they reasonably relate to the case."  
While the prior Board decisions submitted by the appellant 
are not specific to her case, the facts are analogous, and 
the logic and analysis contained in the medical opinions 
cited in these decisions must be given appropriate weight in 
balancing the evidence.  

As noted above, the AFIP opined that it was possible, but not 
very likely that the initial onset of the veteran's 
glioblastoma occurred in service or within his first 
postservice year and did not provide an "as likely as not" 
opinion as to whether herbicide exposure could have been the 
precipitating event for this veteran's glioblastoma.  
Significantly, the dictionary definition of "very" is "to 
a high degree: exceedingly".  The appellant does not need to 
meet that high a standard in order to establish service 
connection for the cause of the veteran's death; she merely 
needs to meet the standard of "as likely as not."  She has 
testified as to the lack of risk factors in the veteran's 
civilian life, an absence of a family history for the 
disease, and a history (for at least fifteen years) of 
headaches.  In weighing the AFIP's opinion, the absence of 
risk factors in the veteran's civilian life, and the medical 
opinions in other Board decisions that have been associated 
with the record that specifically note that in factually 
similar cases glioblastoma was "as likely as not" related 
to herbicide exposure, the Board finds that there is an 
approximate balance of the evidence in the appellant's favor 
and that against her claim.  Resolving reasonable doubt in 
her favor as the law requires in such circumstances, the 
Board concludes that service connection for the cause of the 
veteran's death is warranted.  





ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


